 522DECISIONSOF NATIONALLABOR RELATIONS BOARDIsland Holidays,Ltd. d/b/a CocoPalms Resort Hotel'andILWU Local 142, Petitioner.Case37-RC-1788January 31, 1973DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Office Edward J.Parnellof the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 20 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs.2Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The appropriate unit:The Employer, a wholly owned subsidiary ofAmfac, Inc., operates 11 hotels in the State ofHawaii. Five of these hotels-Coco Palms Resort,PoipuBeach,Waiohai,Kauai Beach Boy, andHanalei Plantation-are located on the Island ofKauai.With the exception of Hanalei Plantation,none of the above-mentioned hotels are unionized orhave a history of collective bargaining.Petitioner requests determination of the followingunit as appropriate:All employees of the Employer at the Coco PalmsResort on the Island of Kauai, excluding confi-dential employees, guards, and/or watchmen andsupervisors as defined in the Act.The Employer and Intervenor have taken no positionIAs amended at the hearing2 Intervenor,Hotel,Restaurant Employees and Bartenders' Union,Local 5, AFL-CIO, appeared and participated at the hearing but did notas to whether the requested single hotelunit, asopposed to a unit encompassing the employees of allfour nonunionized hotels on the Island of Kauai, isappropriate.For the reasons discussed below, wefind that the requestedunitisappropriate forpurposes of collective bargaining.At the outset, we note that the Employer has, to acertain extent, centralized the administration andoperation of its II hotels. Thus, the purchasing,accounting, and payroll functions are all performedon a chainwide basis. In addition, the overall laborrelations policy for all hotels is established andadministered by the Employer's parent company,Amfac, Inc. While wage scales may vary slightlyfrom hotel to hotel, all unorganized hourly employ-ees receive the same benefits and are subject to thesamepersonnel regulations, as described in anemployee handbook published by Amfac.There also exists a certain amount of centralizationat the island level. The Employer's II hotels arelocated on four separate islands in the Hawaiianchain. Individual vice presidents have been appoint-ed for each island who are charged with theresponsibility of providing "general direction" for allof the hotels situated on their islands. These vicepresidents (all of whom simultaneously hold theposition of generalmanagerof one of the hotels ontheir islands),3 however, do not actively participate inthe daily operation of the other hotels under theirsupervision and are "infrequently" consulted by theindividual hotel general managers.Notwithstanding these centralized aspects of Em-ployer's operation, the individual hotels, includingthe CocoPalmsResort, nevertheless enjoy a substan-tial amount of local autonomy which, in our view,warrants the determinationof a single hotel unit asappropriate in this proceeding. For example, with theexception of high management positions, all employ-ees are hired and/or discharged by the hotelgeneralmanagers. Each hotelmaintainsits own seniority listfor such matters as preferred work locations,assign-ments,days off, etc. The Employer's personnelregulations, as delineated in the employee handbookpublished by Amfac, are supplemented by "localrules" promulgated at the hotel level bythe generalmanagers.All employee grievances must be proc-essed through the generalmanagersprior to consid-eration by Employer's director of personnel.In addition, there is verylittleoperational oradministrative integration between the Coco PalmsResort and the other threenonunionhotels on theIsland of Kauai. While there have been occasionalfile a brief.3The general manager of the Coco Palms Resort is currently vicepresident for the Island of Kauai.201NLRB No. 82 COCO PALMS RESORT HOTEL523permanent intra-island transfers of employees fromone hotel to another,4 temporary work assignmentsto other hotels are rare.On these facts, we find that the single hotel unitrequested by Petitioner is appropriate for purposes ofcollective bargaining.5.Inclusions In the Unit:5Back Office Employees:At the Coco Palms Resort,as with many other sizeable hotels, the clerical staff isdivided into essentially two groups-the "frontoffice" and "back office" employees. The front officeemployees are stationed behind the check-in desk inthe main lobby and include a desk clerk, cashier, andPBX operator. The back office employees occupy aroom immediately behind the front office area andinclude two file clerks, a revenue auditor, a nightauditor, a general cashier, and separate accountsreceivable and accounts payable clerks. Transfersfrom the front to back office are deemed by theemployees to be promotions.All clericals (both front and back office) are hourlyrated and receive identical fringe benefits. There isnever any interchange between clericals and noncler-icals (such as housekeepers, maids, bellboys, waiters,and waitresses, etc.) in terms of temporary jobassignments,and the clericals work under thedirection of their own supervisors .6Petitioner seeks to represent both the front andback office employees. The Employer, on the otherhand, does not question the inclusion of the frontoffice employees but argues that the back officeemployees are "office clericals" as traditionallydefined by the Board and therefore should beexcluded from what it considers to be a "productionand maintenance" unit. Intervenor has not taken aposition on this issue. For the reasons stated below,we will include the back office employees in the unit.Contrary to the Employer's assertions, it has beenour policy to treat hotel clerical employees as"operating personnel" rather than as "office cleri-cals" for purposes of hotel unit questions.TheRegency Hyatt House,171NLRB 1347. Consequent-ly,we have included hotel clerical employees inhotelwide units in situations where their inclusion4Half of the"back office"staffof theCocoPalms Resort wastransferred to the Kauai Beach Boy when it opened for business a few yearsago.bThrough stipulations entered into at the hearing,and/or througharguments advanced in the briefs,the parties agreed to exclude from theunit as supervisors the following job classifications:generalmanager;executive assistant manager;bar manager;accounting supervisor; food andbeverage manager;assistant food and beverage manager: night manager;has been requested by the petitioner and whereapplication of the Board's general unit determinationcriteriawould justify such an inclusion. CompareThe Regency Hyatt House, supra,withPenn-KeystoneRealty Corp.,191 NLRB No. 105.On the instant record, it is clear that the back officeemployees share a community of interest with theremaining employees at the Coco Palms Resortsufficient to warrant their inclusion in a single,hotelwide bargaining unit. Moreover, we note thatthe Employer does not dispute the appropriateness ofincluding the front office employees in the unit.Since we find no basis in the record for distinguish-ing between the front and back office clericals withregard to the appropriateness of their inclusion, allclericals shall be included.AssistantHousekeeper:The Employer would ex-clude the assistant housekeeper as a supervisor.Neither the Petitioner nor Intervenor has taken aclear position on this issue.We agree with the Employer that the assistanthousekeeper should be excluded from the unit as asupervisor.The record indicates that the currentoccupant of that classification receives approximate-ly 30 cents per hour more than the next highest paidproduction employee; effectively recommends disci-pline and grants temporary leaves of absence; directsa crew of maids in the cleaning of rooms; inspectsthe rooms following the maids' departure; replacesthe executive housekeeper during periods of absenceand attends managerial meetings. In view of theabove, we find that the assistant housekeeper is asupervisor within the meaning of the Act and thatclassification shall be excluded from the unit.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:All employees of the Employer at the Coco PalmsResort on the Island of Kauai, excluding confi-dential employees, guards, and/or watchmen andsupervisors as defined in the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]executivechef;social director;executive housekeeper and assistant diningroom manager.In addition,the personnel clerk classification was excludedfrom the uniton groundsof being a confidential position.6While it is clear thatthe clericals have their own supervisorsvis-a-visthe nonclencals,the record is unclear as to whether there are separatesupervisors for the frontand back office employees.An examination of thejob classificationsenumerated in fn.5, supra,would appear to suggest thatthere are separate front and back office supervisors.